

115 HR 5590 : Opioid Addiction Action Plan Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5590IN THE SENATE OF THE UNITED STATESJune 20, 2018Received; read twice and referred to the Committee on FinanceAN ACTTo require the Secretary of Health and Human Services to provide for an action plan on
			 recommendations for changes under Medicare and Medicaid to prevent opioids
			 addictions and enhance access to medication-assisted treatment, and for
 other purposes.1.Short titleThis Act may be cited as the Opioid Addiction Action Plan Act.2.Action plan on recommendations for changes under Medicare and Medicaid to prevent opioids addictions and enhance access to medication-assisted treatment(a)In generalNot later than January 1, 2019, the Secretary of Health and Human Services (in this section referred to as the Secretary), in collaboration with the Pain Management Best Practices Inter-Agency Task Force convened under section 101(b) of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198), shall develop an action plan that provides recommendations described in subsection (b).(b)Action plan componentsRecommendations described in this subsection are, based on an examination by the Secretary of potential obstacles to an effective response to the opioid crisis, recommendations, as determined appropriate by the Secretary, on the following:(1)Recommendations on changes to the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act that would enhance coverage and payment under such programs of all medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treat and minimize risk of opioid addiction, including recommendations on changes to the Medicare prospective payment system for hospital inpatient department services under section 1886(d) of such Act (42 U.S.C. 1395ww(d)) and the Medicare prospective payment system for hospital outpatient department services under section 1833(t) of such Act (42 U.S.C. 1395l(t)) that would allow for separate payment for such therapies, if medically appropriate and if necessary to encourage development and adoption of such therapies.(2)Recommendations for payment and service delivery models to be tested by the Center for Medicare and Medicaid Innovation and other federally authorized demonstration projects, including value-based models, that may encourage the use of appropriate medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treat and minimize risk of opioid addiction.(3)Recommendations for data collection that could facilitate research and policy making regarding prevention of opioid addiction and coverage and payment under the Medicare and Medicaid programs of appropriate opioid addiction treatments.(4)Recommendations for policies under the Medicare program and under the Medicaid program that can expand access for rural, or medically underserved communities to the full range of medication-assisted treatment approved by the Food and Drug Administration for the treatment of opioid addiction and other therapies that manage chronic and acute pain and treatment and minimize risk of opioid addiction.(5)Recommendations on changes to the Medicare program and the Medicaid program to address coverage or payment barriers to patient access to medical devices that are non-opioid based treatments approved by the Food and Drug Administration for the management of acute pain and chronic pain, for monitoring substance use withdrawal and preventing overdoses of controlled substances, and for treating substance use disorder.(c)Stakeholder meetings(1)In generalBeginning not later than 3 months after the date of the enactment of this Act, the Secretary shall convene a public stakeholder meeting to solicit public comment on the components of the action plan recommendations described in subsection (b).(2)ParticipantsParticipants of meetings described in paragraph (1) shall include representatives from the Food and Drug Administration and National Institutes of Health, biopharmaceutical industry members, medical researchers, health care providers, the medical device industry, the Medicare program, the Medicaid program, and patient advocates.(d)Request for informationNot later than 3 months after the date of the enactment of this section, the Secretary shall issue a request for information seeking public feedback regarding ways in which the Centers for Medicare & Medicaid Services can help address the opioid crisis through the development of and application of the action plan.(e)Report to CongressNot later than June 1, 2019, the Secretary shall submit to Congress, and make public, a report that includes—(1)a summary of recommendations that have emerged under the action plan;(2)the Secretary’s planned next steps with respect to the action plan; and(3)an evaluation of price trends for drugs used to reverse opioid overdoses (such as naloxone), including recommendations on ways to lower such prices for consumers.(f)Definition of Medication-Assisted treatmentIn this section, the term medication-assisted treatment includes opioid treatment programs, behavioral therapy, and medications to treat substance abuse disorder.Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk.